 

Exhibit 10.1

 

CHARLES & COLVARD, LTD.

FISCAL 2019 Q1-Q2 SENIOR MANAGEMENT EQUITY INCENTIVE PROGRAM

 

Adopted May 24, 2018

 

The Charles & Colvard Fiscal 2019 Q1-Q2 Senior Management Equity Incentive
Program (the “Program”) is a compensatory program established pursuant to the
Charles & Colvard, Ltd. 2008 Stock Incentive Plan (the “2008 Plan”) for the
first six months of the 2019 fiscal year (i.e., July 1, 2018 through December
31, 2018). The Compensation Committee (the “Committee”) of the Board of
Directors of Charles & Colvard Ltd. (the “Company”) is charged with
administering the Program. The Program covers performance-based restricted stock
awards and cash bonus awards for Company personnel at the level of
Vice-President and above, other than the Senior Vice President of Sales and Vice
Presidents of Sales (the “Eligible Employees”).

 

The Program supersedes and replaces all prior management incentive plans or
programs for all periods commencing on or after July 1, 2018.

 

Purpose and Objective

 

The Program is intended to further strengthen the Company’s pay for performance
philosophy and more closely align the Eligible Employees’ interests with those
of the Company and its shareholders by granting Eligible Employees significant
equity and cash compensation awards that are tied to Company performance. The
Program provides for a mixture of both performance-based and time-based vesting
of equity compensation awards to permit the Committee to tie vesting to the
attainment of specific performance measures under the 2008 Plan while also
encouraging the longer-term retention of Eligible Employees.

 

Description of Awards

 

Each award (an “Award”) granted under this Program shall consist of (1) a
restricted stock award representing 70% of the Award’s value (the “Restricted
Stock Component”), to be granted to Eligible Employees upon approval of this
Program, and (2) a cash bonus award representing 30% of the Award’s value (the
“Cash Component”), to be paid to Eligible Employees on the payroll date
following the Vesting Date (as defined below).

 

The value of Awards shall be expressed in “Share Equivalents,” which is the
number of shares of the Company’s restricted stock that would be granted
pursuant to each Award if the Restricted Stock Component equaled 100% of the
Award. For example, if an Award is expressed as 100 Share Equivalents and all
performance goals are achieved at the 100% level (as more fully described
below), the Restricted Stock Component would equal 70 Share Equivalents and the
Cash Component would equal 30 Share Equivalents. The value of the Share
Equivalents shall be set on the grant date of the Restricted Stock Component of
the Awards.

 



 

 

 

Achievement of Awards

 

Awards granted under this Program have both performance and service measures.
Achievement of an Eligible Employee’s performance measures shall be measured by
the Committee as follows: (1) 60% of each Award shall be based on the
achievement of a shared Company goal regarding revenue growth (the “Revenue
Measure”), (2) 15% of each Award shall be based on the achievement of a shared
Company goal regarding margin (the “Margin Measure”), (3) 15% of each Award
shall be based on the achievement of a shared Company goal regarding EBITDA (the
“EBITDA Measure”), and (4) 10% of each Award shall be based on the achievement
of a shared Company goal regarding cash and cash equivalents on the Company’s
balance sheet (the “Cash Measure,” and together with the Revenue Measure, the
Margin Measure, and the EBITDA Measure, the “Company Measures”), all for the
period from July 1, 2018 to December 31, 2018 (the “Performance Measurement
Period”). If the Company does not achieve 80% of the Revenue Measure, the
Restricted Stock Component of each Award shall be forfeited and the Cash
Component of each Award shall not be paid. The Company must achieve at least 80%
of the Revenue Measure in order for the portion of the Award attributed to the
Margin Measure, the EBITDA Measure, and the Cash Measure to be vested/paid, as
applicable. The Company must achieve at least 90% of the Revenue Measure in
order for the portion of the Award attributed to the Revenue Measure to be
vested/paid, as applicable. Achievement on a sliding scale from 90% to 120% of
the Revenue Measure shall result in payment ranging from 75% to 140% of the
portion of the Award attributed to the Revenue Measure. The Restricted Stock
Component and Cash Component of each Award shall be reduced proportionately by
any performance that is measured below 100%. The Company Measures are determined
by the Committee and may be modified by the Committee during, and after the end
of, the Performance Measurement Period to reflect extraordinary, unusual, or
nonrecurring events that occur during the restriction period as permitted by the
2008 Plan. In addition, an Eligible Employee must remain in continuous service
until December 31, 2018 (the “Vesting Date”) for restrictions to fully lapse on
the Restricted Stock Component and for the Cash Component to be paid.

 

Under this Program, the Committee has granted the following Awards:

 

Position Maximum Share Equivalents Chief Executive Officer 75,000 Chief
Financial Officer and Chief Operating Officer 37,500 Eligible Vice President(s)
17,500

 

The Program provides the Committee discretion to make additional Awards above
the targeted award level in recognition of extraordinary performance.

 

Source of Equity Compensation Awards; Coordination with 2008 Plan

 

The Restricted Stock Component of all Awards granted pursuant to the Program
shall be issued under and pursuant to the 2008 Plan. All terms, conditions, and
requirements of the 2008 Plan are expressly incorporated into the Program by
reference. The Restricted Stock Component of all Awards granted pursuant to the
Program shall be evidenced by an appropriate Award Agreement in the form
approved by the Committee for use under the 2008 Plan, and the Restricted Stock
Component of each Award hereunder shall be subject to the terms and conditions
set forth in the applicable Award Agreement and the 2008 Plan. To the extent
there is any conflict or ambiguity between the terms of this Program and the
2008 Plan or between this Program and any applicable Award Agreement, the terms
of the 2008 Plan or the applicable Award Agreement shall control.

 



2

 

 

Amendment and Termination of the Program

 

The Program may be amended or terminated at any time by the Committee or the
Company’s Board of Directors. The Committee shall have unilateral authority to
amend the Program and any Award granted pursuant to the Program (without the
recipient’s consent) to the extent necessary to comply with applicable laws,
rules, or regulations or changes to applicable laws, rules, or regulations
(including but not limited to Section 409A of the Internal Revenue Code of 1986,
as amended, federal securities laws, or related regulations or other guidance).

 

Withholding; Tax Matters

 

In accordance with the terms of the 2008 Plan and applicable Award Agreements
thereunder, the Company shall withhold, or shall require the recipient to pay
the Company in cash, the amount of any local, state, federal, foreign, or other
tax or other amount required by any governmental authority to be withheld and
paid over by the Company to such authority for the account of the recipient. The
Company makes no warranties or representations with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Program and the 2008 Plan. A recipient
should consult with his/her own attorney, accountant, and/or tax advisor
regarding the decision to accept equity compensation awards under the Program
and the consequences thereof. The Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for any
recipient.

 

3



 